Exhibit 99.1 News Release For immediate release Calgary, Alberta June 30, 2010 TSX: OPC OPTI Canada Announces Second Quarter 2010 Results OPTI Canada Inc. (OPTI or the Company) announced today the Company’s financial and operating results for the quarter ended June 30, 2010. The Long Lake Project (the Project) is the first to use OPTI’s integrated OrCrude™ process. Our proprietary process is designed to substantially reduce operating costs compared to other oil sands projects while producing a high quality, sweet, synthetic crude oil. “The Long Lake Project has demonstrated strong plant performance and improving bitumen production throughout 2010 and we look forward to delivering a similar message in quarters to come,” said Chris Slubicki, President and Chief Executive Officer of OPTI. “Our bitumen production has increased to 28,500 barrels per day and the Upgrader is processing virtually all of our produced and externally-sourced bitumen. Steam injection is also increasing and plant reliability remains consistent. We expect to see further increase in bitumen production in the second half of the year as we enhance and optimize our operations.” “We also have enormous growth potential beyond the Long Lake Project. Incorporating what we’ve learned from Phase 1, we plan to stage smaller SAGD projects in our next development, Kinosis. This will allow us to lower the intensity of our capital program, reduce our labour requirements, and give us better construction cost and execution control.” “Our strong plant performance and continuously improving production throughout ramp-up support our ongoing strategic alternatives review process.” 1 FINANCIAL HIGHLIGHTS In millions Three months ended June 30, Six months ended June 30, Year ended December 31, Net loss $ ) $ ) $ ) Net field operating loss ) ) ) Working capital 12 12 Total oil sands expenditures (1) 18 48 Shareholders’ equity $ $ $ Common shares outstanding (basic) (2) Notes: Capital expenditures related to Phase 1 and future expansion developments. Capitalized interest and non-cash additions or charges are excluded. Common shares outstanding at June 30, 2010 after giving effect to the exercise of stock options would be approximately 285 million common shares. PROJECT STATUS The Long Lake Project continues to ramp up over the second quarter of 2010, with consistent and improving operational performance. Bitumen production continues to grow as a result of consistent steam injection. During the second quarter, bitumen production averaged approximately 24,900 barrels per day (bbl/d) (8,700 bbl/d net to OPTI), up from the previous quarter average of approximately 18,700 bbl/d (6,500 bbl/d net to OPTI). June bitumen production averaged approximately 26,900 bbl/d (9,400 bbl/d net to OPTI) and recent production is approximately 28,500 bbl/d (10,000 bbl/d net to OPTI). Bitumen production was temporarily affected by annually scheduled cogeneration maintenance which occurred during the second quarter. Our steam assisted gravity drainage (SAGD) surface facilities continue to perform reliably and as per design. Steam injection rates rose during the second quarter to average approximately 137,000 bbl/d as compared to 114,000 bbl/d in the previous quarter. These rates continue to climb, with recent steam injection highs of approximately 150,000 bbl/d. We currently have 81 well pairs receiving steam, comprised of 68 on production and an additional 13 in circulation mode. We expect that these circulating wells will be converted to production mode over the next few months. Our recent all-in steam-to-oil-ratio (SOR) average is between 5 and 6, including steam to wells that are currently in steam circulation mode and wells early in the ramp-up cycle. The SOR of our mature producing wells is approximately 4 and improving. Mature producing wells are those that have received steam at a significant aggregate level and for a period of at least one year. As new production wells progress further along in the production cycle, we would expect bitumen production to increase and the corresponding SOR to decline. 2 To ensure that we maximize bitumen production from our resource base and surface facilities, we continue to develop SAGD well pads 12 and 13 at Long Lake. It is expected that this development will provide 18 new well pairs available for bitumen production in 2012. In addition, the joint venture partners have commenced an evaluation of the potential addition of two supplementary once-through steam generators. Taking advantage of existing surplus water treatment capacity, these boilers may increase our steam capacity 10 to 15 percent. The estimated capital cost for these boilers is approximately $150 million gross ($53 million net to OPTI). If we proceed with this activity, it represents a cost effective investment to ensure we have sufficient steam to maximize value from our existing surface facilities and our reservoir. Upgrader units continue to perform consistently, processing virtually all of our bitumen production as well as approximately 8,600 bbl/d of externally-sourced bitumen. On-stream time averaged 97 percent in the second quarter as compared to 78 percent in the previous quarter. We continue to use produced syngas as a low cost fuel source in our SAGD operations. Premium Sweet Crude (PSCTM) yields averaged approximately 72 percent over the second quarter as compared to 63 percent in the previous quarter. Yields are expected to increase to the design rate of 80 percent once operations are optimized, with the Upgrader maintaining approximately 50 percent of its bitumen design capacity on a consistent basis. FUTURE EXPANSIONS OPTI and Nexen Inc. (Nexen) are planning the next development, which is referred to as Kinosis, located in the southern portion of the Long Lake Leases. At Kinosis, we plan to stage our SAGD development prior to building an upgrading facility rather than developing the integrated project simultaneously. We have regulatory approvals for Kinosis SAGD development for up to 140,000 bbl/d of bitumen production and we are evaluating building the SAGD projects in approximately 40,000 bbl/d bitumen stages and intend to sanction the first stage in 2012. Additional stages of Kinosis SAGD will proceed thereafter. A second Upgrader would be built once sufficient bitumen rates from the Kinosis area have been reached and economic conditions support the development of upgrading. Staged SAGD development, as discussed above, offers several advantages: lower capital intensity for development; a reduction in labour requirements; better construction cost and execution control; and the ability to use PSC volumes from our Long Lake Upgrader for self-supplied diluent to blend with bitumen volumes from expansion projects. STRATEGIC ALTERNATIVES REVIEW OPTI’s Board of Directors continues to move forward in its process to explore strategic alternatives for enhancing shareholder value. Strategic alternatives may include capital market opportunities, restructuring the current credit facility, asset divestitures, and/or a corporate sale, merger or other business combination. The ultimate objective of carrying out this review is to determine which alternative(s) might result in superior value for shareholders. 3 OPTI does not intend to disclose developments with respect to the strategic review process unless and until its Board of Directors has approved a definitive transaction or strategic option. There can be no assurance that any transaction will occur, or if a transaction is undertaken, as to its terms or timing. Any announcements regarding the strategic alternatives review will be disclosed in accordance with all applicable legal and regulatory requirements. ANNUAL NETBACKS AND FREE CASH FLOWS BASED ON SOR ASSUMPTIONS We provided our estimated netback for Phase 1 of the Project in our MD&A for the year ended December 31, 2009 as filed on SEDAR and EDGAR on February 9 and 10, 2010, respectively. While there are no changes to our per barrel estimated netback calculation, we have provided an estimated annual netback and an estimated annual free cash flow based on an SOR range. The long term performance of our reservoir and respective SOR will be demonstrated over a number of years. Our rationale for providing this sensitivity is to provide a range of outcomes based on SOR, a key variable to our annual netback. We have therefore evaluated the impact of an SOR range of 2.5 to 3.7 on the Project. This SOR range captures the range for virtually all SAGD projects in the Athabasca oil sands. Management approved this annual netback and resultant free cash flow on July 14, 2010. For each assumed SOR, we have evaluated potential optimization and mitigation approaches. At full production, our annual netback is calculated by using the per barrel netback of $54.75 per barrel (/bbl) at a West Texas Intermediate crude oil (WTI) price of US$75. This financial outlook is intended to provide investors with an estimate of how our annual netback and resultant free cash flow at full production capacity could be impacted by the specified SOR range. We believe the annual netback and resultant free cash flow are appropriate financial measures to evaluate future Project performance. Corporate costs (other than corporate G&A expenses), interest and other non-cash items are excluded from the estimates. The financial outlook may not be suitable for other purposes. We expect annual netback and resultant annual free cash flow generated by our Project to be lower than shown in this outlook in the years following start-up due to the lower production volumes during ramp-up and an initially higher SOR. The annual netback and free cash flow presented are non-GAAP financial measures. The closest Canadian Generally Accepted Accounting Principles (GAAP) financial measure to the annual netback and free cash flow is cash flow from operations. However, cash flow from operations may include other corporate items that affect cash flow and are independent of the operations of the Project. The actual annual netback and resultant free cash flow achieved by the Project could differ materially from these estimates. The material risk factors that we have identified toward achieving these annual netbacks and free cash flows are outlined under "Forward Looking Information" in our 2009 AIF. In particular, the SAGD and Long Lake Upgrader facilities may not operate as planned; the operating costs of the Project may vary considerably during the operating period; our results of operations will depend upon the prevailing prices of oil and natural gas which can fluctuate substantially; we will be subject to foreign currency exchange fluctuation exposure; and our annual 4 netback will be directly affected by the applicable royalty regime relating to our business. The key assumptions relating to the annual netback and free cash flow estimate are set out in the notes beneath the tables. Estimated Future Project Pre-Payout Netbacks (1) WTI - US$75 (2) Per Barrel Annual $/bbl $ in millions/year Revenue $ $ Royalties and Corporate G&A ) ) Operating costs(3) Natural gas(4) ) ) Other variable(5) ) ) Fixed ) ) Property taxes and insurance ) ) Total operating costs ) ) Netback(6) $ $ Notes: The annual and per barrel amounts are based on the expected yield for the Project of 57,700 bbl/d of PSC™ and 800 bbl/d of butane, and assume that the Upgrader will have an on-stream factor of 96 percent. These numbers are cash amounts for OPTI’s working interest share only and do not reflect non-cash charges. See "Forward-Looking Statements". For purposes of these calculations, with regard to the WTI price scenario of US$75, we have assumed natural gas costs of US$6.25/mcf, foreign exchange rates of $1.00 US$0.90, heavy/light crude oil price differentials of 27 percent of WTI and electricity sales prices of $83.12 per MWh. Revenue includes sale of PSC™, bitumen, butane and electricity. Costs are in 2009 dollars. Natural gas costs are based on an estimate for an SOR of 3.0. (5) Includes approximately $1.00/bbl for greenhouse gas mitigation costs based on an approximate average 20 percent reduction of CO2 emissions at a cost of $20 per tonne of CO2. Figures shown above may not sum due to the effects of rounding. Per barrel and annual netbacks as shown are prior to abandonment and reclamation costs. We do not include these costs in our netback estimates due to the long term nature of our assets. 5 Estimated Future Project Pre-Payout Free Cash Flows at a Range of Potential SOR In millions ($CDN) SOR 2.5 (3) SOR 3.0 (4) SOR 3.7 (5) Annual Netback at WTI – US$75 (1) $ $ $ Annual Maintenance Capital (2) Free Cash Flow $ $ $ Notes: Annual Netback amounts are based on the expected yield for the Project of 57,700 bbl/d of PSC™ and 800 bbl/d of butane (20,125 bbl/d of PSC™ and 280 bbl/d of butane net to OPTI), and assumes that the Upgrader will have an on-stream factor of 96 percent. Notes (2), (3), (5) and (6) in the Estimated Future Project Pre-Payout Netbacks table above apply to each of these Annual Netbacks. These numbers are cash amounts for OPTI’s working interest share only and do not reflect non-cash charges. See “Forward-Looking Statements.” Annualized Maintenance Capital based on estimated sustaining capital costs required to maintain production at design rates of capacity to be approximately $8.00 to $9.00 per barrel of PSC™, assuming full design rate production and long term on-stream expectations. For the SOR cases at 2.5 and 3.7, the annual maintenance capital is not adjusted for the long term maintenance capital expense and one-time capital expenditure for the facility modifications as neither are significant costs over the life of the project. Please refer to notes (3) and (5) below for further information. For purposes of this calculation, we have assumed an SOR of 2.5 with potential facility modifications. Potential one-time facility modifications of approximately $150 million would be spent; timing of future well pads would be accelerated to support production rates of approximately 92,000 bbl/d (maximum production rate using current steam capacity at 2.5 SOR); and bitumen production in excess of Upgrader inlet capacity (72,000 bb/d of bitumen) would be sold as bitumen blend. Annual maintenance capital is not adjusted as the long term capital maintenance expense and the initial one-time capital expenditure cost impact of facility modifications are not significant over the life of the project. For purposes of this calculation, we have assumed an SOR of 3.0 with no additional expenditures for facility modifications and all other assumptions are the same as noted under Estimated Future Project Pre-Payout Netbacks. For purposes of this calculation, we have assumed an SOR of 3.7 with potential facility modifications. Current steam capacity would be increased by facility modifications of approximately $150 million in order to reach design capacity bitumen production rates. Higher operating costs of approximately $18 million per year would result from incremental natural gas costs. Annual maintenance capital is not adjusted as the long term capital maintenance expense and the initial one-time capital expenditure cost impact of facility modifications are not significant over the life of the project. After the one-time investment of $150 million (gross), the increase in free cash flow by $105 million at an SOR of 2.5, relative to the SOR 3.0 case, is primarily attributable to higher sales volumes from Premium Synthetic Heavy (PSH). After the one-time investment of $150 million (gross), the reduction in free cash flow of $18 million at an SOR of 3.7, relative to the SOR 3.0 case, is primarily attributable to higher natural gas costs. 6 RESULTS OF OPERATIONS Three months ended June 30 Six months ended June 30 $ millions, except per share amounts Revenue, net of royalties $
